Green,. J.
delivered the opinion of the court.
The defendant in error claimed title to the land for which he prosecuted his ejectment in the court below under an execution sale.
The land was levied on by virtue of a Justice’s execution, and was condemned and ordered to be sold by the circuit court. A venditioni exponas issued, and the sheriff advertised the land to be sold. The day appointed for the sale was on Wednesday of the term, to which the process was returnable. The venditioni was returned the first day of the term, and another was issued and was in the hands of the sheriff on Wednesday, by virtue of which he proceeded to sell the land.
It is now insisted this sale was void because the land was not again advertised. We do not thing so. The advertisement required by law was given, and the sheriff had process in his hands on the day of the sale authorizing him to sell.
No principle of law or reason founded in public policy exists requiring that the advertisement should again be made.
Affirm the judgment.